Citation Nr: 0923634	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-42 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to an initial compensable rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for back, neck, left hip and right and left knee 
disabilities.  Timely appeals were noted from that decision.  

In June 2007, the Board denied entitlement to service 
connection for lower back and neck disabilities, right and 
left knee disabilities, and a hip disability.  The veteran 
subsequently appealed that decision to the Court.  In 
December 2008, a Joint Motion for an Order Vacating the Board 
Decision (Joint Motion) was brought before the Court.  In an 
Order dated that same month, the Court vacated the June 2007 
Board decision pursuant to the Joint Motion, and remanded the 
case to the Board for readjudication consistent with its 
Order.

In correspondence received in March 2009, the veteran appears 
to raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  To date, no action has been taken on 
this claim.  It is hereby referred back to the agency of 
original jurisdiction for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Joint Motion for Remand dated December 2008, 
the Board did not consider clinical evidence of pelvic 
dysfunction and his shifting his weight to the left side when 
determining that he did not have left hip disability and 
failed to make a credibility finding with regard to the 
veteran's lay statements.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The parties have also agreed that VA's duty to assist has not 
been satisfied.  Specifically, the Joint Motion states that, 
"after consideration of the veteran's lay statements 
regarding continuity of symptomatology since service, in view 
of Buchanan, supra, the Board should address whether the 
requirements for obtaining a medical examination or nexus 
opinion as outlined in McLendon v. Nicholson, 20 Vet. App. 79 
(2006) are met."  

Clinical notes dated in 2006 reflect findings of "pelvic 
dysfunction" and service treatment records show that the 
veteran complained of left hip pain in April 1967.  Thus, on 
remand, a VA examination is also necessary to determine the 
nature and etiology of any left hip disability.

In a November 2007 rating decision, the RO granted a 
noncompensable rating for hearing loss.   Review of the 
record shows that the veteran disagreed with this assigned 
rating in correspondence dated January 2007.  The RO has not 
issued the veteran a statement of the case (SOC) that 
addresses this issue; therefore a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008), Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
lumbar and cervical spine disabilities, 
right and left knee disabilities, and left 
hip disability. The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

For any lumbar spine, cervical spine, left 
hip, right or left knee disability found, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is related 
to the veteran's military service.  
Attention is invited to the service 
treatment records dated April 1967 and 
August 1968 referencing left hip and lower 
back pain, respectively.  Attention is 
also invited to the veteran's separation 
examination, and to the March 2009 and May 
2009 private etiology opinions purporting 
to link the veteran's spine and knee 
disabilities to his service.  The examiner 
should provide a comprehensive report, 
including a complete rationale for any 
conclusions reached, and should reconcile 
his or her opinion with the positive March 
2009 and May 2009 opinions.

2.  The RO should issue an SOC pertaining 
to the issue of entitlement to a 
compensable rating for hearing loss. The 
veteran is hereby notified that, following 
the receipt of the SOC concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired. If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
